Exhibit 10.30

      (INGRAM MICRO LOGO) [a57905a5790502.gif]    

September 12, 2008
Mr. Shailendra Gupta
Ingram Micro Asia Pacific Pte. Ltd.
260 Orchard Road
#09-01 The Heeren
Singapore 238855
Dear Shailendra,
This letter will confirm certain changes in your compensation package that were
approved at the September 10, 2008 meeting of the Human Resources Committee of
the Board of Directors, as follows:

  1.   Your current annual housing allowance of SGD 168,000 will cease effective
December 31, 2008.     2.   Your current annual goods and services allowance of
SGD 72,000 will cease effective December 31, 2008.     3.   Your annual base
salary, based on 13 months of pay, will increase to SGD 720,000 effective
January 1, 2009

In consideration of the cessation of the housing and goods & services
allowances, the company agrees to pay you a one time lump-sum payment of SGD
670,000 (subject to normal payroll withholding taxes) in January 2009. It is
further agreed and acknowledged that should your employment with the company be
terminated due to your voluntary resignation or terminated by the company for
cause, you will repay 65% of the net lump-sum payment if such employment
termination occurs after January 1, 2009 and before January 1, 2010 and that you
will repay 35% of the net lump-sum payment if such employment termination occurs
on or after January 1, 2010 and before January 2, 2011.
All other terms and conditions of your employment including the company’s
contribution towards your retirement account (15% of base salary), car allowance
of SGD 54,000 per year, and reimbursement of your children’s education of up to
SGD 34,000 per child per year will continue. These allowances, with the
exception of the company’s contribution towards your retirement account, will
continue to be grossed-up for taxes.



 



--------------------------------------------------------------------------------



 



Shailendra Gupta
September 12, 2008
Page 2
If the above confirms your understanding of the terms and conditions of your
compensation package, please sign both copies of this letter and return one
original to Lynn Jolliffe, Senior Vice President, Human Resources WW, retaining
one original for your records.
I look forward to your continued dedication and leadership.
Best regards,
(- S -Gregory M.E. Spierkel) [a57905a5790503.gif]
Gregory M.E. Spierkel
Chief Executive Officer
Ingram Micro Inc.
I have received a copy of this letter and accept the terms and conditions as
outlined above:

         
 
Shailendra Gupta
 
 
Date    

CC:   Alain Monié
Larry Boyd
Lynn Jolliffe
Tom Berry
Angeline Neo
Personnel File

 